UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-7594



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


IVEY WALKER,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:97-cr-00022-9)


Submitted:     December 14, 2007            Decided:   January 11, 2008


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew Brady Banzhoff, Asheville, North Carolina, for Appellant.
Amy Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ivey Walker seeks to appeal the district court’s order

denying relief in part on his 28 U.S.C. § 2255 (2000) motion.                 The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner    satisfies      this   standard    by

demonstrating    that     reasonable      jurists   would     find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

           Walker   has    filed    a     motion    for   a   certificate      of

appealability on the issue of whether trial counsel labored under

an actual conflict of interest in violation of his Sixth Amendment

rights. Based on our independent review of the record, we conclude

that Walker has not made the requisite showing of the denial of a

constitutional right.        Accordingly, we deny his motion for a

certificate of appealability and dismiss the appeal.*                We dispense

with oral argument because the facts and legal contentions are


      *
      We note that the district court granted § 2255 relief in
part; the Government’s appeal of that decision in No. 06-7582
remains pending before the court.

                                   - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -